
	
		II
		111th CONGRESS
		1st Session
		S. 563
		IN THE SENATE OF THE UNITED STATES
		
			March 10, 2009
			Mr. Bennett (for himself
			 and Mr. Hatch) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To direct the exchange of certain land in Grand, San
		  Juan, and Uintah Counties, Utah, and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Utah Recreational Land Exchange
			 Act of 2009.
		2.DefinitionsIn this Act:
			(1)Federal
			 landThe term Federal land means the land located
			 in Grand, San Juan, and Uintah Counties, Utah, that is identified on the maps
			 as—
				(A)BLM
			 Subsurface only Proposed for Transfer to State Trust Lands;
				(B)BLM Surface
			 only Proposed for Transfer to State Trust Lands; and
				(C)BLM Lands
			 Proposed for Transfer to State Trust Lands.
				(2)Grand county
			 mapThe term Grand County Map means the map
			 prepared by the Bureau of Land Management entitled Utah Recreational
			 Land Exchange Act Grand County, dated November 13, 2008, and relating
			 to the exchange of Federal land and non-Federal land in Grand and San Juan
			 Counties, Utah.
			(3)MapsThe
			 term maps means the Grand County Map and the Uintah County
			 Map.
			(4)Non-federal
			 landThe term non-Federal land means the land in
			 Grand, San Juan, and Uintah Counties, Utah, that is identified on the maps
			 as—
				(A)State Trust
			 Land Proposed for Transfer to BLM; and
				(B)State Trust
			 Minerals Proposed for Transfer to BLM.
				(5)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(6)StateThe
			 term State means the State of Utah, as trustee under the Utah
			 State School and Institutional Trust Lands Management Act (Utah Code Ann.
			 53C–1–101 et seq.).
			(7)Uintah county
			 mapThe term Uintah County Map means the map
			 prepared by the Bureau of Land Management entitled Utah Recreational
			 Land Exchange Act Uintah County, dated November 13, 2008, and relating
			 to the exchange of Federal land and non-Federal land in Uintah County,
			 Utah.
			3.Exchange of
			 land
			(a)In
			 generalIf the State offers to convey to the United States title
			 to the non-Federal land, the Secretary shall—
				(1)accept the offer;
			 and
				(2)on receipt of all
			 right, title, and interest of the State in and to the non-Federal land, convey
			 to the State all right, title, and interest of the United States in and to the
			 Federal land.
				(b)ConditionsThe
			 exchange authorized under subsection (a) shall be subject to—
				(1)valid existing
			 rights;
				(2)except as
			 otherwise provided by this section—
					(A)section 206 of
			 the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716); and
					(B)any other
			 applicable laws; and
					(3)any additional
			 terms and conditions that the Secretary and the State mutually determine to be
			 appropriate.
				(c)Title
			 approvalTitle to the Federal land and non-Federal land to be
			 exchanged under this section shall be in a format acceptable to the Secretary
			 and the State.
			(d)Appraisals
				(1)In
			 generalThe value of the Federal land and the non-Federal land
			 shall be determined by appraisals conducted by 1 or more independent appraisers
			 selected jointly by the Secretary and the State.
				(2)Applicable
			 lawThe appraisals conducted under paragraph (1) shall be
			 conducted in accordance with section 206 of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1716).
				(3)ApprovalThe
			 appraisals conducted under paragraph (1) shall be submitted to the Secretary
			 and the State for approval.
				(4)Adjustment
					(A)In
			 generalIf value is attributed to any parcel of Federal land
			 because of the presence of minerals subject to leasing under the Mineral
			 Leasing Act (30 U.S.C. 181 et seq.), the value of the parcel (as otherwise
			 established under this subsection) shall be reduced by the percentage of the
			 Federal revenue sharing with a State under section 35(a) of the Mineral Leasing
			 Act (30 U.S.C. 191(a)).
					(B)LimitationAn
			 adjustment under subparagraph (A) shall not be considered as a property right
			 of the State.
					(5)Availability of
			 appraisals
					(A)In
			 generalAll final appraisals, appraisal reviews, and
			 determinations of value for land to be exchanged under this section shall be
			 available for public review at the Utah State Office of the Bureau of Land
			 Management at least 30 days before the conveyance of the applicable
			 parcels.
					(B)PublicationThe
			 Secretary or the State, as applicable, shall publish in a newspaper of general
			 circulation in Salt Lake County, Utah, a notice that the appraisals are
			 available for public inspection.
					(e)Conveyance of
			 Parcels in Phases
				(1)In
			 generalNotwithstanding that appraisals for all of the parcels of
			 Federal land and non-Federal land may not have been approved under subsection
			 (d)(3), parcels of the Federal land and non-Federal land may be exchanged under
			 subsection (a) in 3 phases beginning on the date on which the appraised values
			 of the parcels included in the applicable phase are approved under this
			 subsection.
				(2)PhasesThe
			 3 phases referred to in paragraph (1) are—
					(A)phase 1, consisting
			 of the non-Federal land identified as phase one land on the
			 Grand County Map;
					(B)phase 2,
			 consisting of the non-Federal land identified as phase two land
			 on the Grand County Map and the Uintah County Map; and
					(C)phase 3,
			 consisting of any remaining non-Federal land that is not identified as
			 phase one land or phase two land on the Grand
			 County Map or the Uintah County Map.
					(3)No agreement on
			 exchangeIf agreement has not been reached with respect to the
			 exchange of an individual parcel of Federal land or non-Federal land, the
			 Secretary and the State may agree to set aside the individual parcel to allow
			 the exchange of the other parcels of Federal land and non-Federal land to
			 proceed.
				(4)TimingIt
			 is the intent of Congress that at least the first phase of the exchange of land
			 authorized by subsection (a) be completed not later than 360 days after the
			 date on which the State makes the Secretary an offer to convey the non-Federal
			 land under that subsection.
				(f)Reservation of
			 Interest in Oil Shale
				(1)In
			 generalWith respect to Federal land that contains oil shale
			 resources, the Secretary shall reserve an interest in the portion of the
			 mineral estate that contains the oil shale resources.
				(2)Extent of
			 interestThe interest reserved by the United States under
			 paragraph (1) shall consist of—
					(A)50 percent of any
			 bonus bid or other payment received by the State as consideration for securing
			 any lease or authorization to develop oil shale resources;
					(B)the amount that
			 would have been received by the Federal Government under the applicable royalty
			 rate if the oil shale resources had been retained in Federal ownership;
			 and
					(C)50 percent of any
			 other payment received by the State pursuant to any lease or authorization to
			 develop the oil shale resources.
					(3)PaymentAny
			 amounts due under paragraph (2) shall be paid by the State to the United States
			 not less than quarterly.
				(4)No Obligation to
			 LeaseThe State shall not be obligated to lease or otherwise
			 develop oil shale resources in which the United States retains an interest
			 under this subsection.
				(5)ValuationFederal
			 land in which the Secretary reserves an interest under this subsection shall be
			 appraised—
					(A)without regard to
			 the presence of oil shale; and
					(B)in accordance with
			 subsection (d).
					(g)Withdrawal of
			 federal land prior to exchangeSubject to valid existing rights,
			 during the period beginning on the date of enactment of this Act and ending on
			 the earlier of the date that the Federal land is removed from the exchange or
			 the date on which the Federal land is conveyed under this Act, the Federal land
			 is withdrawn from—
				(1)disposition (other
			 than disposition under section 4) under the public land laws;
				(2)location, entry,
			 and patent under the mining laws; and
				(3)the operation
			 of—
					(A)the mineral
			 leasing laws;
					(B)the Geothermal
			 Steam Act of 1970 (30 U.S.C. 1001 et seq.); and
					(C)the first section
			 of the Act of July 31, 1947 (commonly known as the Materials Act of
			 1947) (30 U.S.C. 601).
					(h)Appurtenant water
			 rightsAny conveyance of a parcel of Federal land or non-Federal
			 land under this Act shall include the conveyance of water rights appurtenant to
			 the parcel conveyed.
			(i)Equal value
			 exchange
				(1)In
			 generalThe value of the Federal land and non-Federal land to be
			 exchanged under this Act—
					(A)shall be equal;
			 or
					(B)shall be made equal
			 in accordance with paragraph (2).
					(2)Equalization
					(A)Surplus of
			 Federal landIf the value of the Federal land exceeds the value
			 of the non-Federal land, the value of the Federal land and non-Federal land
			 shall be equalized, as determined to be appropriate and acceptable by the
			 Secretary and the State—
						(i)by
			 reducing the acreage of the Federal land to be conveyed; or
						(ii)by
			 adding additional State land to the non-Federal land to be conveyed.
						(B)Surplus of
			 non-Federal landIf the value of the non-Federal land exceeds the
			 value of the Federal land, the value of the Federal land and non-Federal land
			 shall be equalized by reducing the acreage of the non-Federal land to be
			 conveyed, as determined to be appropriate and acceptable by the Secretary and
			 the State.
					(3)Notice and
			 public inspection
					(A)In
			 generalIf the Secretary and the State determine to add or remove
			 land from the exchange, the Secretary or the State shall—
						(i)publish in a
			 newspaper of general circulation in Salt Lake County, Utah, a notice that
			 identifies when and where a revised exchange map will be available for public
			 inspection; and
						(ii)transmit to the
			 Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate a copy of the revised
			 exchange map.
						(B)LimitationThe
			 Secretary and the State shall not add or remove land from the exchange until at
			 least 30 days after the date on which the notice is published under
			 subparagraph (A)(i) and the map is transmitted under subparagraph
			 (A)(ii).
					4.Status and
			 management of land after exchange
			(a)Administration
			 of Non-Federal Land
				(1)In
			 generalSubject to paragraph (2) and in accordance with section
			 206(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C.
			 1716(c)), the non-Federal land acquired by the United States under this Act
			 shall become part of, and be managed as part of, the Federal administrative
			 unit or area in which the land is located.
				(2)Mineral leasing
			 and occupancy
					(A)In
			 generalSubject to valid existing rights, the non-Federal land
			 acquired by the United States under this Act shall be withdrawn from the
			 operation of the mineral leasing laws until the later of—
						(i)the
			 date that is 2 years after the date of enactment of this Act; or
						(ii)the
			 date on which the Record of Decision authorizing the implementation of the
			 applicable resource management plans under section 202 of the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1712) is signed.
						(B)ExceptionAny
			 land identified on the maps as Withdrawal Parcels is withdrawn
			 from the operation of the mineral leasing and mineral material disposal
			 laws.
					(3)Receipts
					(A)In
			 generalAny mineral receipts derived from the non-Federal land
			 acquired under this Act shall be paid into the general fund of the
			 Treasury.
					(B)Applicable
			 lawMineral receipts from the non-Federal land acquired under
			 this Act shall not be subject to section 35 of the Mineral Leasing Act (30
			 U.S.C. 191).
					(b)Grazing
			 Permits
				(1)In
			 generalIf land conveyed under this Act is subject to a lease,
			 permit, or contract for the grazing of domestic livestock in effect on the date
			 of acquisition, the Secretary and the State shall allow the grazing to continue
			 for the remainder of the term of the lease, permit, or contract, subject to the
			 related terms and conditions of user agreements, including permitted stocking
			 rates, grazing fee levels, access rights, and ownership and use of range
			 improvements.
				(2)RenewalTo
			 the extent allowed by Federal or State law, on expiration of any grazing lease,
			 permit, or contract described in paragraph (1), the holder of the lease,
			 permit, or contract shall be entitled to a preference right to renew the lease,
			 permit, or contract.
				(3)Cancellation
					(A)In
			 generalNothing in this Act prevents the Secretary or the State
			 from canceling or modifying a grazing permit, lease, or contract if the land
			 subject to the permit, lease, or contract is sold, conveyed, transferred, or
			 leased for nongrazing purposes by the Secretary or the State.
					(B)LimitationExcept
			 to the extent reasonably necessary to accommodate surface operations in support
			 of mineral development, the Secretary or the State shall not cancel or modify a
			 grazing permit, lease, or contract because the land subject to the permit,
			 lease, or contract has been leased for mineral development.
					(4)Base
			 propertiesIf land conveyed by the State under this Act is used
			 by a grazing permittee or lessee to meet the base property requirements for a
			 Federal grazing permit or lease, the land shall continue to qualify as a base
			 property for the remaining term of the lease or permit and the term of any
			 renewal or extension of the lease or permit.
				(c)Hazardous
			 Materials
				(1)In
			 generalThe Secretary and, as a condition of the exchange, the
			 State shall make available for review and inspection any record relating to
			 hazardous materials on the land to be exchanged under this Act.
				(2)CostsThe
			 costs of remedial actions relating to hazardous materials on land acquired
			 under this Act shall be paid by those entities responsible for the costs under
			 applicable law.
				(d)EasementThe
			 conveyance of Federal land in sec. 33, T. 4 S., R. 24 E., and sec. 4, T. 5 S.,
			 R. 24 E., of the Salt Lake Meridian, shall be subject to a 1,000 foot wide
			 scenic easement and a 200 foot wide road right-of-way previously granted to the
			 National Park Service for the Dinosaur National Monument, as described in Land
			 Withdrawal No. U–0141143, pursuant to the Act of September 8, 1960 (74 Stat.
			 857,861).
			5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
